--------------------------------------------------------------------------------

Exhibit 10.2

Amendment to Second Replacement, Amended and Restated Senior Secured Redeemable
Debenture

            This Amendment to Second Replacement, Amended and Restated Senior
Secured Redeemable Debenture (“Amendment”) is made and entered into effective as
of 3rd day of July, 2014, by AMERICAN NATURAL ENERGY CORPORATION, an Oklahoma
corporation (the “Company”), in favor of HILLAIR CAPITAL INVESTMENTS, L.P., a
Cayman Islands exempted limited partnership (the “Holder”).

            WHEREAS, the Company issued to TCA Global Credit Master Fund LP
(“TCA”) that certain Second Replacement, Amended and Restated Senior Secured
Redeemable Debenture dated January 29, 2014 in the original principal amount of
$2,196, 609.52 and a current principal amount of $1,753,660.92 (the
“Debenture”);

            WHEREAS, pursuant to that certain Assignment of Note, Security
Agreement, Mortgage and Other Security Documents dated as of July 2, 2014 (the
“Assignment”), TCA assigned the Debenture to the Holder; and

            WHEREAS, the Company and Holder desire to amend and modify the terms
and provisions of the Debenture in accordance with the terms and provisions
hereinafter set forth;

            NOW, THEREFORE, in consideration of the mutual covenants and
agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties each
intending to be legally bound hereby do agree as follows:

     1.   Recitals. The recitations set forth in the preamble of this Amendment
are true and correct and incorporated herein by reference.

     2.   Defined Terms. All capitalized terms used herein shall have the same
meaning ascribed to them in the Debenture, except as otherwise specifically set
forth herein.

     3.   Conflict. In the event of any conflict or ambiguity by and between the
terms and provisions of this Amendment and the terms and provisions of the
Debenture, the terms and provisions of this Amendment shall control to the
extent of any conflict or ambiguity.

     4.   Maturity Date. The Company and the Holder hereby agree to extend the
Maturity Date of the Debenture to January 1, 2016. As such, all references to
Maturity Date in the Debenture shall mean January 1, 2016.

     5.   Interest Rate. The Company and the Holder hereby agree to increase the
Interest Rate of the Debenture to the rate of sixteen percent (16%) per annum.
As such, all references to Interest Rate in the Debenture shall mean sixteen
percent (16%) per annum.

--------------------------------------------------------------------------------

     6.   Amortization and Interest Payments. The Company and the Holder hereby
agree to amend the Debenture to have all monthly redemption payments and
interest payments to now be made on a quarterly basis, beginning on January 1,
2015. As such, Section 1.04(1) of the Debenture is hereby amended and restated
in its entirety to read as follows:

“Interest and Periodic Payments. The Company shall pay interest to the Holder on
the then outstanding principal amount of this Debenture at the rate of 16% per
annum, payable quarterly on January 1, April 1, July 1 and October 1, beginning
on March 1, 2015, on each Periodic Redemption Date (as to that principal amount
then being redeemed), on each optional redemption date (as to that principal
amount then being redeemed) and on the Maturity Date, in cash. In addition, on
each of March 1, 2015, July 1, 2015, October 1, 2015, and January 1, 2016, the
Company shall redeem the amount equal to $438,415.23, plus accrued but unpaid
interest, liquidated damages and any other amounts then owing to the Holder in
respect of this Debenture in cash.”

In addition, Exhibit A of the Debenture is hereby deleted in its entirety.

     7.   Manner of Payments. The Company hereby agrees that all sums payable
pursuant to the Debenture shall no longer be made to TCA and shall be made to
the Holder. As such, Section 1.05 shall be amended and restated in its entirety
to read as follows:

“Manner of Payments. All sums payable to the order of Holder hereunder shall be
payable by wire transfer of lawful dollars of the United States of America to
the wire instructions to be provided in writing by the Holder to the Company.”

     8.   Ratification. Except as modified hereby, the terms and provisions of
the Debenture remain in full force and effect, are ratified and confirmed and
incorporated herein by this reference.

[Signatures on the following pages]

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the parties hereto have duly executed this
Amendment as of the day and year first above written.

  AMERICAN NATURAL ENERGY   CORPORATION, an Oklahoma   corporation      
By:     /s/ Steven P.
Ensz                                                              Name:   Steven
P. Ensz                                                                
Title:     Vice
President                                                              

********************

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR HOLDER FOLLOWS]

--------------------------------------------------------------------------------

[HOLDER'S SIGNATURE PAGE TO ANRU AMENDMENT]

            IN WITNESS WHEREOF, the undersigned have caused this Amendment to be
duly executed by their respective authorized signatories as of the date first
indicated above.

 

Name of Holder:   Hillair Capital Investment
L.P.                                                                                                        

Signature of Authorized Signatory of Holder:    /s/ Sean M.
McAvoy                                                                 

Name of Authorized Signatory:    Sean M.
McAvoy                                                                                                 

Title of Authorized Signatory:    Managing Member, Hillair Capital Advisors
LLC                                              

--------------------------------------------------------------------------------